UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-179 Name of registrant as specified in charter: Central Securities Corporation Address of principal executive offices: 630 Fifth Avenue Suite 820 New York, New York 10111 Name and address of agent for service: Central Securities Corporation, Wilmot H. Kidd, President 630 Fifth Avenue Suite 820 New York, New York 10111 Registrant’s telephone number, including area code: 212-698-2020 Date of fiscal year end: December 31, 2011 Date of reporting period: December 31, 2011 Item 1. Reports to Stockholders. CENTRAL SECURITIES CORPORATION EIGHTY-THIRD ANNUAL REPORT SIGNS OF THE TIMES One week from today, the United Nations estimates, the worlds population will reach seven billion. Because censuses are infrequent and incomplete, no one knows the precise date  the Census Bureau puts it somewhere next March  but there can be no doubt that humanity is approaching a milestone. The first billion people accumulated over a leisurely interval, from the origins of humans hundreds of thousands of years ago to the early 1800s. Adding the second took another 120 or so years. Then, in the last 50 years, humanity more than doubled, surging from three billion in 1959 to four billion in 1974, five billion in 1987 and six billion in 1998. This rate of population increase has no historical precedent. Human demands on the earth have grown enormously, though the atmosphere, the oceans and the continents are no bigger now than they were when humans evolved. Already, more than a billion people live without an adequate, renewable supply of fresh water. The United Nations Population division anticipates 8 billion people by 2025, 9 billion by 2043 and 10 billion by 2083. India will have more people than China shortly after 2020, and sub-Saharan Africa will have more people than India before 2040. (Joel E. Cohen, The New York Times , October 23, 2011) Strange as it may seem with trillion-dollar-plus deficits, the U.S. government doesnt have a short-run borrowing problem at all. On the contrary, investors all over the world are clamoring to lend us money at negative real interest rates. In purchasing-power terms, they are paying the U.S. government to borrow their money! We should accept more of these gracious offers and use the funds to finance pressing needs for jobs programs, infrastructure projects, even mortgage foreclosure mitigation. And because the U.S. really does have a humongous long-run deficit problem, we can and should commit now to paying for any such spending many times over  but later. For example, it would be smart to borrow, say, another $500 billion this year and then pay for it, say, 10 times over, with $5 trillion in deficit reduction spread over 10 years  starting say, in 2014. (Alan S. Blinder, The Wall Street Journal , January 19, 2012) Is the United States in decline, as so many seem to believe these days?The answer is no. Lets start with the basic indicators. In economic terms, and even despite the current years of recession and slow growth, Americas position in the world has not changed. Its share of the worlds GDP has held remarkable steady, not only for the past decade but over the past four decades. In 1969, the United States produced roughly a quarter of the worlds economic output. Today it still produces roughly a quarter, and it remains not only the largest but also the worlds richest economy in the world. People are mesmerized by the rise of China, India and other Asian nations whose share of the global economy has been climbing steadily, but this has so far come almost entirely at the expense of Europe and Japan, which have had a declining share of the global economy. (Robert Kagan, The New Republic , February 2, 2012) [2] CENTRAL SECURITIES CORPORATION (Organized on October 1, 1929 as an investment company, registered as such with the Securities and Exchange Commission under the provisions of the Investment Company Act of 1940) 25-YEAR HISTORICAL DATA Per Share of Common Stock Source of dividends and distributions Year Total net assets Net asset value Ordinary income* Long-term capital gains* Total dividends and distributions Unrealized appreciation of investments at end of year 1986 $116,731,670 $ 13.26 $32,538,800 1987 110,629,270 11.36 $ .22 $ 1.55 $ 1.77 15,056,016 1988 118,930,727 11.77 .16 .92 1.08 25,718,033 1989 129,376,703 12.24 .35 .65 ** 1.00 ** 38,661,339 1990 111,152,013 10.00 .20 .50 ** .70 ** 25,940,819 1991 131,639,511 11.87 .14 .56 ** .70 ** 43,465,583 1992 165,599,864 14.33 .20 .66 .86 70,586,429 1993 218,868,360 17.90 .18 1.42 1.60 111,304,454 1994 226,639,144 17.60 .22 1.39 1.61 109,278,788 1995 292,547,559 21.74 .33 1.60 1.93 162,016,798 1996 356,685,785 25.64 .28 1.37 1.65 214,721,981 1997 434,423,053 29.97 .34 2.08 2.42 273,760,444 1998 476,463,575 31.43 .29 1.65 1.94 301,750,135 1999 590,655,679 35.05 .26 2.34 2.60 394,282,360 2000 596,289,086 32.94 .32 4.03 4.35 363,263,634 2001 539,839,060 28.54 .22 1.58 ** 1.80 ** 304,887,640 2002 361,942,568 18.72 .14 1.11 1.25 119,501,484 2003 478,959,218 24.32 .11 1.29 1.40 229,388,141 2004 529,468,675 26.44 .11 1.21 1.32 271,710,179 2005 573,979,905 27.65 .28 1.72 2.00 302,381,671 2006 617,167,026 30.05 .58 1.64 2.22 351,924,627 2007 644,822,724 30.15 .52 1.88 2.40 356,551,394 2008 397,353,061 17.79 .36 2.10 2.46 94,752,477 2009 504,029,743 22.32 .33 .32 .65 197,256,447 2010 593,524,167 26.06 .46 .44 .90 281,081,168 2011 574,187,941 24.96 .43 .57 1.00 255,654,966 Dividends and distributions for the 25-year period: $ 7.03 $ 34.58 $ 41.61 * Computed on the basis of the Corporations status as a regulated investment company for Federal income tax purposes. Dividends from ordinary income include short-term capital gains. ** Includes non-taxable returns of capital of $.56 in 1989, $.47 in 1990, $.11 in 1991 and $.55 in 2001. The Common Stock is listed on the NYSE Amex under the symbol CET. On December 30, 2011 (the last trading day of the year), the closing market price was $20.46 per share. [3] 25-YEAR INVESTMENT RESULTS ASSUMING AN INITIAL INVESTMENT OF $10,000 (unaudited) Centrals results to December 31, 2011 versus the S&P 500 Index: Average Annual Total Return Centrals NAV Return Centrals Market Return S&P 500 Index 1 Year .18 % 2.50 % 2.11 % 5 Year 3.17 % 1.72 %  % 10 Year 5.99 % 5.22 % 2.92 % 15 Year 8.46 % 7.30 % 5.45 % 20 Year 12.75 % 13.02 % 7.80 % 25 Year 12.06 % 11.77 % 9.26 % Value of $10,000 invested for a 25-year period $172,461 $161,578 $91,943 The Corporations total returns reflect changes in market price or net asset value, as applicable, and assume reinvestment of all distributions. Distributions that are payable only in cash are assumed to be reinvested on the payable date of the distribution at the market price or net asset value, as applicable. Distributions that may be taken in shares are assumed to be reinvested at the price designated by the Corporation. Total returns do not reflect any transaction costs on investments or the deduction of taxes that investors may pay on distributions or the sale of shares. The Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) is an unmanaged benchmark of large U.S. corporations that assumes reinvestment of all distributions, and excludes the effect of fees, expenses, taxes, and sales charges. Performance data represents past performance and does not guarantee future investment results. [4] To the Stockholders of Central Securities Corporation: Financial statements for the year 2011, as reported upon by our independent registered public accounting firm, and other pertinent information are submitted herewith. Comparative net assets are as follows: December 31, 2011 December 31, 2010 Net assets $574,187,941 $593,524,167 Net assets per share of Common Stock 24.96 26.06 Shares of Common Stock outstanding 23,005,136 22,779,391 Comparative operating results are as follows: Year 2011 Year 2010 Net investment income $9,852,357 $10,211,569 Per share of Common Stock .43 * .45 * Net realized gain from investment transactions 14,330,688 11,269,517 Increase (decrease) in net unrealized appreciation of investments (25,426,202 ) 83,824,721 Increase (decrease) in net assets resulting from operations (1,243,157 ) 105,305,807 * Per-share data are based on the average number of Common shares outstanding during the year. The Corporation declared two distributions to holders of Common Stock in 2011, $.20 per share paid on June 28 in cash, and $.80 per share paid on December 21 in cash or in additional shares of Common Stock at the stockholders option. For Federal income tax purposes, of the $1.00 paid, $.43 represents ordinary income and $.57 represents long-term capital gains. Separate tax notices have been mailed to stockholders. With respect to state and local taxes, the character of distributions may vary. Stockholders should consult with their tax advisors on this matter. In the distribution paid in December, the holders of 28% of the outstanding shares of Common Stock elected stock, and they received 248,515 Common shares at a price of $20.72 per share. During 2011, the Corporation purchased 22,770 shares of its Common Stock at an average price of $20.33 per share. The Corporation may from time to time purchase Common Stock in such amounts and at such prices as the Board of Directors may deem advisable in the best interests of stockholders. Purchases may be made on the NYSE Amex or in private transactions directly with stockholders. [5] Last year at this time it was generally accepted that an economic recovery was underway. That consensus was called into question last summer when the European financial crisis erupted, growth slowed in China and the policy paralysis in Congress became more apparent. The stock market, which had increased in the first half of the year, dropped sharply in August before recovering somewhat and ending the year with a slight improvement. Market sentiment over the past year has been quite fickle, with stocks rallying when a resolution seemed achievable in Europe and then selling off only days later when the solution became muddied by politics. Professional investors seem to be more focused than ever on the very short-term outlook. Many ordinary investors, confused by the market volatility, have been giving up on the stock market entirely. Against this backdrop, our trading activity remained light and for the most part involved additions to and reductions of existing investment positions. We did sell some of our smaller investments and ended the year with thirty-six holdings down from forty-one. The largest additions/purchases were Intel, Mindspeed Technologies, Bank of New York Mellon and Motorola Solutions. The largest reductions/sales were Carlisle Companies, Agilent Technologies, Abbott Laboratories and AT&T. Major contributors to our results for the year were CEVA, Plymouth Rock, Intel, Coherent and Heritage-Crystal Clean. Detractors included Bank of New York Mellon, Murphy Oil, RadiSys, Xerox and Agilent Technologies. The Mindspeed investment is new. The company, once a part of Rockwell International, is a leading provider of network infrastructure semiconductors to the communications industry. We have been impressed with the chief executive, Raouf Halim, and think Mindspeed has the opportunity to achieve substantial growth over the next three to five years as the next generation of wireless communication equipment is placed in service. If this proves to be the case, its shareholders should be well rewarded. Our largest investment, Plymouth Rock, along with most personal lines (automobile and homeowners) insurance underwriters, had a difficult year in 2011. Audited financial information is not yet available, but we expect the companys net income to be substantially lower than that in the prior year. You may recall that 2010 was also a difficult year for Plymouth Rock, caused by a series of pricing misjudgments at the reciprocal insurer which it manages. In 2011, bad weather was the cause of the difficulties and it affected all of the Plymouth Rock companies as well as its investee, Homesite. Four major events ranging from winter storms to tornados and Hurricane Irene impacted Plymouth Rock. In addition, Homesite was affected by a rash of hail storms. These bad weather events, extreme in the aggregate, affected all homeowners insurers, and as a result, observers believe they will most likely lead to price increases for the entire industry. One hopes that Mother Nature will be more benign in 2012. Shown below is a summary of pertinent per share information related to Plymouth Rock. We expect that the companys 2011 annual report will be available in April at www.prac.com . 2006 2007 2008 2009 2010 Net income per share $ 295.70 $ 198.98 $ 196.08 $ 281.47 $ 240.29 Dividends per share $ 59.79 $ 71.99 $ 84.76 $ 84.88 $ 136.12 Book value per share: $ 1,358.14 $ 1,514.20 $ 1,543.30 $ 1,816.43 $ 1,950.66 [6] Questions about Plymouth Rock often arise in conversations with stockholders. What are Centrals plans for its investment in Plymouth Rock? Will Plymouth Rock go public? Central plans to participate in the long-term future of Plymouth Rock, which we expect will benefit Central stockholders. We respect CEO James M. Stones preference that Plymouth Rock remain privately owned, and we do not expect a public offering. We do, however, recognize that Plymouth Rock now comprises a large portion of Centrals net assets. Accordingly, and depending on circumstances, it is possible that we will reduce our holding somewhat. Centrals investment philosophy is based on long-term value investing combined with a policy of remaining generally fully invested. We seek to own companies that we know and understand and which have favorable long-term prospects. We consider capable management that can find and capitalize on profitable investment opportunities to be particularly important, as the effective re-investment of free cash flow in acquisitions and new product development has been one of the key sources of increased value in Centrals investments. Further, the company must be available at a reasonable price in relation to its probable actual and potential intrinsic value over a period of years ahead. Historically, Central has used this investment approach as opposed to a trading philosophy in which purchases and sales are made according to the current economic and stock market outlook. We believe that Centrals ability to take a longer-term view and look out three to five years has been advantageous for shareholders. Centrals practice has been to keep its assets invested in a relatively small number of companies with a limited amount of turnover. We believe that the risk associated with this approach can be reduced by having intimate knowledge of the companies in which we invest. Ideally, we want to own shares of growing, high return businesses managed with a long-term perspective, a fair balance of the interests of shareholders and employees, and unquestioned integrity. Equity investing has been quite difficult over the past decade and in our opinion that will continue to be the case. We believe, however, that under reasonably favorable economic conditions our approach will provide satisfactory results. It remains Centrals goal to provide shareholders with investment returns that will be judged as superior over the long-term. I am very pleased that the Board of Directors elected Andrew ONeill a Vice President of Central in December. Andrew joined Central in June 2009 and has been working with me in the management of Centrals investments. He was previously a senior telecommunications analyst at Sanford C. Bernstein and prior thereto had been an equity research analyst/portfolio manager at HSBC Asset Management. Stockholder inquiries are welcome. CENTRAL SECURITIES CORPORATION WILMOT H. KIDD, President 630 Fifth Avenue New York, New York 10111 February 1, 2012 [7] TEN LARGEST INVESTMENTS December 31, 2011 (unaudited) % of Net Assets Year First Acquired Cost (mil.) Value (mil.) The Plymouth Rock Company, Inc. $2.2 $167.8 29.2 % 1982 Plymouth Rock underwrites and services over $1 billion in automobile and homeowners insurance premiums in the Northeast. It was founded in 1982 and has grown organically and through acquisitions. Coherent, Inc. 22.0 41.9 7.3 2007 Coherent is a leading producer of commercial and scientific laser systems and components with over $800 million in sales to diverse end-markets. Intel Corporation 16.3 36.4 6.3 1986 Intel is the worlds largest semiconductor chip maker, based on revenue of over $54 billion. It develops advanced integrated circuits for industries such as computing and communications. Analog Devices, Inc. 10.9 25.8 4.5 1987 Analog Devices designs, manufactures and markets integrated circuits used in analog and digital signal processing, and has $3.0 billion in global product sales to industrial, communications, consumer, automotive & computer end-markets. CEVA Inc. 9.2 25.7 4.5 2009 CEVA licenses digital signal processing designs to the semiconductor industry, and has sales of $45 million. CEVAs designs are used for cellular connectivity and multimedia processing in handheld and other consumer electronics devices. Agilent Technologies, Inc. 15.4 24.5 4.3 2005 Agilent, with $6.6 billion in sales, makes test, measurement, monitoring and analytical instruments for the life sciences, chemical analysis and electronics markets. Brady Corporation 2.0 23.4 4.1 1984 Brady produces high-performance labels and signs, safety devices, and printing systems and software used to identify and protect people, places and property. Brady has sales of over $1.3 billion from its more than 50,000 products. Convergys Corporation 24.8 21.7 3.8 1998 Convergys primarily provides customer relationship solutions through customer care agents and technology automation. Convergys has sales of over $2.2 billion. The Bank of New York Mellon Corporation 18.3 18.4 3.2 1993 Bank of New York Mellon is a global leader in custodial services, securities processing and asset management with $26 trillion in assets under custody and $1.2 trillion under management. Precision Castparts Corporation 10.0 16.5 2.9 2008 Precision Castparts is a diversified manufacturer of complex metal components and products for aerospace, power, and general industrial markets worldwide. Precision Castparts has sales of over $6.2 billion. [8] DIVERSIFICATION OF INVESTMENTS December 31, 2011 (unaudited) Percent of Net Assets December 31, Issues Cost Value 2011 2010 Common Stocks: Insurance 1 $2,192,986 $167,760,000 29.2 % 28.3 % Semiconductor 4 46,194,393 94,218,158 16.4 11.4 Technology Hardware and Equipment 6 78,774,523 92,364,470 16.1 17.4 Diversified Industrial 5 22,255,020 61,274,400 10.7 11.7 Energy 6 57,472,726 56,348,610 9.8 12.8 Software and Services 2 40,823,192 31,181,400 5.4 5.7 Banking and Finance 3 22,313,759 22,108,826 3.9 5.0 Other 9 38,990,844 39,058,731 6.8 7.8 Preferred Stocks: Energy 1 2,027,220 2,385,034 0.4 0.4 PRINCIPAL PORTFOLIO CHANGES October 1 to December 31, 2011 (Common Stock unless specified otherwise) (unaudited) Number of Shares Held December 31, 2011 Purchased Sold Carlisle Companies Inc. 170,000 50,000 CEVA, Inc . 10,000 848,300 GeoMet, Inc. Series A Convertible Redeemable Preferred Stock 7,205 (a) 237,790 Mindspeed Technologies, Inc. 350,000 1,400,000 Motorola Solutions, Inc. 20,000 200,000 NewStar Financial, Inc. 187,700 36,094 Vodafone Group Plc. ADR 230,000 270,000 (a) Received as a dividend. [9] CENTRAL SECURITIES CORPORATION Statement of Investments December 31, 2011 Shares Value COMMON STOCKS 98.3% Banking and Finance 3.9% 925,000 The Bank of New York Mellon Corporation $ 18,416,750 100,000 JPMorgan Chase & Co. 3,325,000 36,094 NewStar Financial, Inc. (a) 367,076 22,108,826 Commercial Services 1.2% 413,712 Heritage-Crystal Clean, Inc. (a) 6,851,071 Diversified Industrial 10.7% 740,000 Brady Corporation Class A 23,361,800 50,000 Carlisle Companies Inc. 2,215,000 200,000 General Electric Company 3,582,000 100,000 Precision Castparts Corporation 16,479,000 180,000 Roper Industries, Inc. 15,636,600 61,274,400 Energy 9.8% 350,000 Canadian Oil Sands Ltd. 7,979,650 200,000 Devon Energy Corporation 12,400,000 2,000,000 GeoMet, Inc. (a)(b) 1,860,000 627,200 McMoRan Exploration Co. (a) 9,125,760 280,000 Murphy Oil Corporation 15,607,200 320,000 QEP Resources, Inc. 9,376,000 56,348,610 Health Care 2.7% 100,000 Johnson & Johnson 6,558,000 100,000 Medtronic, Inc. 3,825,000 100,000 Merck & Co. Inc. 3,770,000 228,000 Vical Inc. (a) 1,005,480 15,158,480 Insurance 29.2% 69,900 The Plymouth Rock Company, Inc. Class A (b)(c) 167,760,000 Retailing 1.3% 20,000 Aerogroup International, Inc. (a)(c) 366,800 220,000 Walgreen Co. 7,273,200 7,640,000 [10] Shares Value Semiconductor 16.4% 720,000 Analog Devices, Inc. $ 25,761,600 848,300 CEVA, Inc. (a) 25,669,558 1,500,000 Intel Corporation 36,375,000 1,400,000 Mindspeed Technologies, Inc. (a) 6,412,000 94,218,158 Software and Services 5.4% 1,700,000 Convergys Corporation (a) 21,709,000 1,190,000 Xerox Corporation 9,472,400 31,181,400 Technology Hardware and Equipment 16.1% 700,000 Agilent Technologies, Inc. (a) 24,451,000 801,000 Coherent, Inc. (a) 41,868,270 630,000 Flextronics International Ltd. (a) 3,565,800 200,000 Motorola Solutions, Inc. 9,258,000 1,190,000 RadiSys Corporation (a) 6,021,400 3,000,000 Sonus Networks, Inc. (a) 7,200,000 92,364,470 Telecommunication Services 1.6% 145,425 Primus Telecommunications Group, Inc. (a) 1,841,080 270,000 Vodafone Group Plc. ADR 7,568,100 9,409,180 Total Common Stocks (cost $309,017,443) 564,314,595 PREFERRED STOCKS 0.4% Energy 0.4% 237,790 GeoMet, Inc. Series A Convertible Redeemable Preferred Stock (b)(d) (cost $2,027,220) 2,385,034 Total Investments (cost $311,044,663) (e)(98.7%) 566,699,629 Cash, receivables and other assets less liabilities (1.3%) 7,488,312 Net Assets (100%) $ 574,187,941 (a) Non-dividend paying. (b) Affiliate as defined in the Investment Company Act of 1940. (c) Valued based on Level 3 inputs  see Note 2. (d) Valued based on Level 2 inputs  see Note 2. (e) Aggregate cost for Federal tax purposes is substantially the same. See accompanying notes to financial statements. [11] STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 Assets: Investments: General portfolio securities at market value (cost $293,165,525) (Note 1) $ 394,694,595 Securities of affiliated companies (cost $17,879,138) (Notes 1, 5 and 6) 172,005,034 $ 566,699,629 Cash, receivables and other assets: Cash 7,207,069 Dividends and interest receivable 730,319 Office equipment and leasehold improvements, net 121,669 Other assets 111,018 8,170,075 Total Assets 574,869,704 Liabilities: Accrued expenses and reserves 681,763 Total Liabilities 681,763 Net Assets $ 574,187,941 Net Assets are represented by: Common Stock $1 par value: authorized 30,000,000 shares; issued 23,027,906 (Note 3) $ 23,027,906 Surplus: Paid-in $ 292,476,984 Undistributed net realized gain on sale of investments 3,196,715 Undistributed net investment income 294,279 295,967,978 Net unrealized appreciation of investments 255,654,966 Treasury stock, at cost (22,770 shares of Common Stock) (Note 3) (462,909 ) Net Assets $ 574,187,941 Net Asset Value Per Common Share (23,005,136 shares outstanding) $ 24.96 See accompanying notes to financial statements. [12] STATEMENT OF OPERATIONS For the year ended December 31, 2011 Investment Income Income: Dividends from affiliated companies (Note 5) $ 7,792,430 Dividends from unaffiliated companies (net of foreign withholding taxes of $62,509) 6,349,881 $ 14,142,311 Expenses: Investment research 1,569,501 Administration and operations 1,406,324 Occupancy and office operating expenses 492,678 Legal, auditing and tax preparation fees 190,830 Directors fees 145,000 Software and information services 102,680 Franchise and miscellaneous taxes 92,767 Stockholder communications and meetings 76,824 Transfer agent, registrar and custodian fees and expenses 69,778 Miscellaneous 143,572 4,289,954 Net investment income 9,852,357 Net Realized and Unrealized Gain (Loss) on Investments Net realized gain from: Unaffiliated companies 13,993,939 Affiliated companies 291,000 Written options 45,749 14,330,688 Decrease in net unrealized appreciation of investments (25,426,202 ) Net loss on investments (11,095,514 ) Decrease in Net Assets Resulting From Operations $ (1,243,157 ) See accompanying notes to financial statements. [13] STATEMENTS OF CHANGES IN NET ASSETS For the years ended December 31, 2011 and 2010 2011 2010 From Operations: Net investment income $ 9,852,357 $ 10,211,569 Net realized gain from investment transactions 14,330,688 11,269,517 Increase (decrease) in net unrealized appreciation of investments (25,426,202 ) 83,824,721 Increase (decrease) in net assets resulting from operations (1,243,157 ) 105,305,807 Distributions to Stockholders From: Net investment income (9,744,218 ) (10,098,352 ) Net realized gain from investment transactions (13,035,173 ) (10,125,556 ) Decrease in net assets from distributions (22,779,391 ) (20,223,908 ) From Capital Share Transactions : (Note 3) Distribution to stockholders reinvested in Common Stock 5,149,231 6,668,364 Cost of shares of Common Stock purchased (462,909 ) (2,255,839 ) Increase in net assets from capital share transactions 4,686,322 4,412,525 Total increase (decrease) in net assets (19,336,226 ) 89,494,424 Net Assets : Beginning of year 593,524,167 504,029,743 End of year (including undistributed net investment income of $294,279 and $179,686, respectively) $ 574,187,941 $ 593,524,167 See accompanying notes to financial statements. [14] STATEMENT OF CASH FLOWS For the year ended December 31, 2011 Cash Flows from Operating Activities : Decrease in net assets from operations $ (1,243,157 ) Adjustments to decrease in net assets from operations: Purchases of securities $ (48,887,130 ) Proceeds from securities sold 67,243,054 Net sales of short-term investments 677,010 Net realized gain from investments (14,330,688 ) Decrease in net unrealized appreciation 25,426,202 Depreciation and amortization 46,517 Changes in operating assets and liabilities: Decrease in receivable for securities sold 1,317,360 Increase in dividends and interest receivable (518,874 ) Increase in office equipment and leasehold improvements (11,924 ) Increase in other assets (7,868 ) Increase in accrued expenses and reserves 96,965 Total adjustments 31,050,624 Net cash provided by operating activities 29,807,467 Cash Flows from Financing Activities : Dividends and distributions paid (17,630,160 ) Net decrease in bank borrowings (5,000,000 ) Treasury stock purchased (462,909 ) Cash used in financing activities (23,093,069 ) Net increase in cash 6,714,398 Cash at beginning of year 492,671 Cash at end of year $ 7,207,069 Supplemental Disclosure of Cash Flow Information : Non-cash financing activities not included herein consist of: Reinvestment of dividends and distributions to stockholders $ 5,149,231 Interest paid on bank borrowings $ 30,928 See accompanying notes to financial statements. [15] NOTES TO FINANCIAL STATEMENTS 1. Significant Accounting Policies Central Securities Corporation (the Corporation) is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The following is a summary of the significant accounting policies consistently followed by the Corporation in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles. Security Valuation Marketable common and preferred stocks are valued at the last or closing sale price or, if unavailable, at the closing bid price. Written options are valued at the last quoted asked price. Investments in money market funds are valued at net asset value per share. Securities for which no ready market exists are valued at estimated fair value by the Board of Directors. Federal Income Taxes It is the Corporations policy to meet the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its taxable income and net capital gains to its stockholders. Management has analyzed positions taken on the Corporations tax returns and has determined that no provision for income taxes is required in the accompanying financial statements. The Corporations Federal, state and local tax returns for the current and previous three fiscal years remain subject to examination by the relevant taxing authorities. Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported. Actual results may differ from those estimates. Other Security transactions are accounted for as of the trade date, and cost of securities sold is determined by specific identification. Dividend income and distributions to stockholders are recorded on the ex-dividend date. 2. Fair Value Measurements The Corporations investments are categorized below in three broad hierarchical levels based on market price observability as follows: Level 1Quoted prices in active markets for identical investments; Level 2Other significant observable inputs obtained from independent sources, for example, quoted prices for similar investments or the use of models or other valuation methodologies; Level 3Significant unobservable inputs including the Corporations own assumptions based upon the best information available. Investments categorized as Level 3 include securities in which there is little, if any, market activity. The Corporations Level 3 investments consist of The Plymouth Rock Company, Inc. and Aerogroup International, Inc. The designated Level for a security is not necessarily an indication of the risk associated with investing in that security. [16] NOTES TO FINANCIAL STATEMENTS  Continued The Corporations investments as of December 31, 2011 are classified as follows: Level 1 Level 2 Level 3 Total Value Common Stocks $ 396,187,795  $ 168,126,800 $ 564,314,595 Preferred Stocks  $ 2,385,034  2,385,034 Total $ 396,187,795 $ 2,385,034 $ 168,126,800 $ 566,699,629 There were no significant transfers of investments between Levels 1, 2 and 3 during the year ended December 31, 2011. The following is a reconciliation of the change in the value of Level 3 investments: Balance as of December 31, 2010 $ 168,455,000 Net realized gains and unrealized depreciation of investments included in decrease in net assets from operations (30,200 ) Sales (298,000 ) Balance as of December 31, 2011 $ 168,126,800 The change in unrealized appreciation of Level 3 investments held as of December 31, 2011 included in the above table was ($88,200). In valuing Level 3 investments, the Corporation considers the results of various valuation methods, which may include comparable company valuation analyses, discounted future cash flow models and recent private transactions. Consideration is also given to corporate governance, marketability, independent appraisals obtained from portfolio companies, company and industry results and outlooks, and general market conditions. The determination of fair value involves subjective judgments. As a result, using fair value to price a security may result in a price materially different from the price used by other investors or the price that may be realized upon the actual sale of the security. In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-04 (the ASU), which clarifies the application of existing fair value measurement and disclosure requirements and changes certain accounting principles or requirements for measuring fair value or for disclosing information about fair value measurements. The amendments in the ASU are effective at the beginning of the Corporations 2012 fiscal year. Management is assessing the effect of the ASU on the Corporations financial statements but currently believes the impact principally will result in increased disclosures about the Corporations Level 3 securities. 3. Common Stock and Dividend Distributions The Corporation purchased 22,770 shares of its Common Stock in 2011 at an average price of $20.33 per share representing an average discount from net asset value of 18.0%. It may from time to time purchase Common Stock in such amounts and at such prices as the Board of Directors may deem advisable in the best interests of the stockholders. Purchases will only be made at less than net asset value per share, thereby increasing the net asset value of shares held by the remaining stockholders. Shares so acquired may be held as treasury stock available for stock distributions, or may be retired. The Corporation declared two distributions to holders of Common Stock in 2011, $.20 per share paid on June 28 in cash, and $.80 per share paid on December 21 in cash or in additional shares of Common Stock at the stockholders option. In connection with the December 21 distribution, 248,515 common shares were issued at a price of $20.72 per share. [17] NOTES TO FINANCIAL STATEMENTS  Continued The tax character of dividends and distributions paid during the year was ordinary income, $9,795,138 and long-term capital gain, $12,984,253; for 2010, they were $10,339,510 and $9,884,398, respectively. As of December 31, 2011, for tax purposes, undistributed ordinary income was $480,002 and undistributed long-term realized capital gain was $3,196,715. Dividends and distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Financial statements are adjusted for permanent book-tax differences; such adjustments were not material for the year ended December 31, 2011. 4. Investment Transactions The aggregate cost of securities purchased and the aggregate proceeds of securities sold during the year ended December 31, 2011, excluding option transactions and other short-term investments, were $48,895,280 and $67,184,934, respectively. As of December 31, 2011, based on cost for Federal income tax purposes, the aggregate gross unrealized appreciation and depreciation for all securities were $308,108,674 and $52,453,708 respectively. 5. Affiliates The Plymouth Rock Company, Inc. and GeoMet, Inc. are affiliates as defined in the Investment Company Act of 1940 due to the Corporation owning 5% or more of these companies outstanding voting securities. During the year ended December 31, 2011, the Corporation received dividends of $7,792,430 from Plymouth Rock and sold 100 shares of Plymouth Rock at a gain of $291,000. The Corporation also received dividends of 27,537 additional shares of GeoMet Series A Preferred Stock. Net unrealized appreciation related to affiliates decreased by $464,085 for the year ended December 31, 2011 to $154,125,896. The President of the Corporation is a director of Plymouth Rock. 6. Restricted Securities The Corporation from time to time invests in securities the resale of which is restricted. The Corporation does not have the right to demand registration of the restricted securities. On December 31, 2011, such investments had an aggregate value of $168,126,800, which was equal to 29.3% of the Corporations net assets. Investments in restricted securities at December 31, 2011, including acquisition dates and cost, were: Company Shares Security Date Acquired Cost Aerogroup International, Inc. 20,000 Common Stock 6/14/05 $ 11,719 The Plymouth Rock Company, Inc. 60,000 Class A Stock 12/15/82 1,500,000 The Plymouth Rock Company, Inc. 9,900 Class A Stock 6/9/84 692,986 7. Options Written From time to time, the Corporation writes option contracts to generate additional return. When the Corporation writes an option, a liability is recorded in an amount equal to the premium received and is subsequently marked to market in the Statement of Assets and Liabilities, with any related change recorded as an unrealized gain or loss in the Statement of Operations. Upon the exercise of written call option contracts, premiums received are added to the proceeds from the sale of the underlying securities in determining whether there is a realized gain or loss. Upon the exercise of written put options, premiums received are subtracted from the cost of the purchase of the underlying securities. On the expiration date, premiums received from unexercised options are treated as realized gains. [18] NOTES TO FINANCIAL STATEMENTS  Continued When writing a covered call option, the Corporation forgoes, during the options life, the opportunity to profit from increases in the market value of the security underlying the call option above the sum of the option premium received and the exercise price of the call, but has retained the risk of loss should the price of the underlying security decline below the exercise price minus the option premium received. When writing a put option, the Corporation has the obligation during the options life to purchase the securities underlying the option at an agreed-upon exercise price. The Corporations obligation is secured by segregating with its custodian liquid investments with a value at least equal to the amount the Corporation would be required to pay if the option were exercised. The Corporation will lose money if the securities purchased decrease in value below the exercise price by more than the premium received by the Corporation for writing the option. The Corporations activity in written options during the year ended December 31, 2011 is summarized as follows: Number of Shares Premiums Received Options outstanding at December 31, 2010   Options written 55,000 $ 58,099 Options terminated in closing transactions (25,000 ) (15,500 ) Options exercised (10,000 ) (10,400 ) Options expired (20,000 ) (32,199 ) Options outstanding at December 31, 2011   8. Bank Line of Credit The Corporation has entered into a $25 million uncommitted, secured revolving line of credit with UMB Bank, n.a. (UMB), the Corporations custodian. All borrowings are payable on demand of UMB. Interest on any borrowings is payable monthly at a rate based on the federal funds rate, subject to a minimum annual rate of 2.50% (2.75% prior to March 18, 2011). At December 31, 2011, there were no outstanding borrowings. During the year ended December 31, 2011, average borrowings outstanding (based on the days when there were borrowings outstanding) were approximately $2,750,000, and total interest expense was $24,893. The average interest rate paid on these borrowings was 2.65% per annum. 9. Operating Expenses The aggregate remuneration paid during the year ended December 31, 2011 to officers and directors amounted to $2,345,000, of which $145,000 was paid as fees to directors who were not officers. Benefits to employees are provided through a profit sharing retirement plan. Contributions to the plan are made at the discretion of the Board of Directors, and each participants benefits vest after three years of employment. The amount contributed for the year ended December 31, 2011 was $172,650. 10. Operating Lease Commitment The Corporation has entered into an operating lease for office space, which expires in 2014 and provides for future minimum rental payments in the aggregate amount of approximately $855,000 as of December 31, 2011. The lease agreement contains escalation clauses relating to operating costs and real property taxes. Future minimum rental commitments under the lease are $341,806 annually in 2012-2013 and $170,903 in 2014. [19] FINANCIAL HIGHLIGHTS The following table shows per share operating performance data, total returns, ratios and supplemental data for each year in the five-year period ended December 31, 2011. This information has been derived from information contained in the financial statements and market price data for the Corporations shares. The Corporations total returns reflect changes in market price or net asset value, as applicable, and assume reinvestment of all distributions. Distributions that are payable only in cash are assumed to be reinvested at the market price or net asset value, as applicable, on the payable date of the distribution. Distributions that may be taken in shares are assumed to be reinvested at the price designated by the Corporation. 2011 2010 2009 2008 2007 Per Share Operating Performance: Net asset value, beginning of year $ 26.06 $ 22.32 $ 17.79 $ 30.15 $ 30.05 Net investment income* .43 .45 .29 .39 .38 Net realized and unrealized gain (loss) on securities* (.53 ) 4.19 4.89 (10.29 ) 2.12 Total from investment operations (.10 ) 4.64 5.18 (9.90 ) 2.50 Less: Dividends from net investment income .43 .45 .33 .36 .37 Distributions from capital gains .57 .45 .32 2.10 2.03 Total distributions 1.00 .90 .65 2.46 2.40 Net asset value, end of year $ 24.96 $ 26.06 $ 22.32 $ 17.79 $ 30.15 Per share market value, end of year $ 20.46 $ 21.97 $ 17.98 $ 14.40 $ 26.84 Total return based on market (%) (2.50 ) 27.14 26.97 (39.63 ) 9.86 Total return based on NAV (%) .18 21.73 30.15 (32.66 ) 9.35 Ratios/Supplemental Data: Net assets, end of year (000) $ 574,188 $ 593,524 $ 504,030 $ 397,353 $ 644,823 Ratio of expenses to average net assets (%) .71 .78 .91 .66 .59 Ratio of net investment income to average net assets (%) 1.62 1.92 1.49 1.43 1.21 Portfolio turnover rate (%) 8.07 6.67 7.94 11.04 19.58 * Based on the average number of shares outstanding during the year. See accompanying notes to financial statements. [20] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Central Securities Corporation We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Central Securities Corporation (the Corporation) as of December 31, 2011, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2011 by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Central Securities Corporation as of December 31, 2011, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP New York, NY February 3, 2012 [21] OTHER STOCKHOLDER INFORMATION Direct Registration The Corporation utilizes direct registration, a system that allows for book-entry ownership and the electronic transfer of the Corporations shares. Stockholders may find direct registration a convenient way of managing their investment. Stockholders wishing certificates may request them. A pamphlet which describes the features and benefits of direct registration, including the ability of shareholders to deposit certificates with our transfer agent, can be obtained by calling Computershare Trust Company at 1-800-756-8200, calling the Corporation at 1-866-593-2507 or visiting our website: www.centralsecurities.com under Contact Us. Proxy Voting Policies and Procedures The policies and procedures used by the Corporation to determine how to vote proxies relating to portfolio securities and the Corporations proxy voting record for the twelve-month period ended June 30, 2011 are available: (1) without charge, upon request, by calling us at our toll-free telephone number (1-866-593-2507), (2) on the Corporations website at www.centralsecurities.com and (3) on the Securities and Exchange Commissions website at www.sec.gov. Quarterly Portfolio Information The Corporation files its complete schedule of portfolio holdings with the SEC for the first and the third quarter of each fiscal year on Form N-Q. The Corporations Form N-Q filings are available on the SECs website at www.sec.gov. Those forms may be reviewed and copied at the SECs Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. [22] BOARD OF DIRECTORS AND OFFICERS Principal Occupations (last five years) and Position with the Corporation (if any) Independent Directors Age SIMMS C. BROWNING 71 Retired since 2003; Vice President, Neuberger Berman, LLC Director since 2005 (asset management) prior thereto DONALD G. CALDER 74 Chairman, Clear Harbor Asset Management, LLC since 2010; Director since 1982 President, G.L. Ohrstrom & Co. Inc. (private investment firm) prior thereto DAVID C. COLANDER 64 Professor of Economics, Middlebury College Director since 2009 JAY R. INGLIS 77 Vice President and General Counsel, International Claims Director since 1973 Management, Inc. C. CARTER WALKER, JR. 77 Lead Independent Director, Central Securities Corporation; Director since 1974 Private investor Interested Director WILMOT H. KIDD 70 Chairman and President, Central Securities Corporation Director since 1972 Other Officers MARLENE A. KRUMHOLZ 48 Vice President and Secretary, Central Securities Corporation ANDREW J. ONEILL 39 Vice President, Central Securities Corporation; Investment Analyst, Central Securities Corporation, 2009 to 2011; Vice President and Senior Analyst, Sanford C. Bernstein & Co. LLC prior thereto LAWRENCE P. VOGEL 55 Vice President and Treasurer, Central Securities Corporation since 2009; Vice President, Ameriprise Financial, Inc. 2008 to 2009; Senior Vice President, J. & W. Seligman & Co. Incorporated and Vice President, Seligman Group of Investment Companies prior thereto The address of each Director and Officer is c/o Central Securities Corporation, 630 Fifth Avenue, New York, New York 10111. [23] BOARD OF DIRECTORS Wilmot H. Kidd, Chairman C. Carter Walker, Jr., Lead Independent Director Simms C. Browning Donald G. Calder David C. Colander Jay R. Inglis OFFICERS Wilmot H. Kidd, President Marlene A. Krumholz, Vice President and Secretary Andrew J. ONeill, Vice President Lawrence P. Vogel, Vice President and Treasurer OFFICE 630 Fifth Avenue New York, NY 10111 212-698-2020 866-593-2507 (toll-free) www.centralsecurities.com TRANSFER AGENT AND REGISTRAR Computershare Trust Company, N.A. P.O. Box 43069, Providence, RI 02940-3069 800-756-8200 www.computershare.com CUSTODIAN UMB Bank, n.a. Kansas City, MO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM KPMG LLP New York, NY [24] Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to its principal executive officer and principal financial officer. This code of ethics is filed as an attachment on this form. Item 3. Audit Committee Financial Experts . The Board of Directors of the Corporation has determined that none of the members of its Audit Committee (the “Committee”) meet the definition of “Audit Committee Financial Expert” as the term has been defined by the Securities and Exchange Commission (“SEC”). The Board of Directors considered the possibility of adding a member that would qualify as an Audit Committee Financial Expert, but has determined that the Committee has sufficient expertise to perform its duties. In addition, the Committee’s charter authorizes the Committee to engage a financial expert should it determine that such assistance is required. Item 4. Principal Accountant Fees and Services. 2011 2010 Audit fees $
